Citation Nr: 0843841	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-12 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a skin condition, to include pseudofolliculitis barbae, 
tinea corporis, tinea pedis and acne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), wherein the RO granted service 
connection for skin condition to include pseudofolliculitis 
barbae, tinea corporis, tinea pedis and acne, awarding a 10 
percent disability rating, effective June 4, 1997.


FINDINGS OF FACT

1.  A skin condition, to include pseudofolliculitis barbae, 
tinea corporis, tinea pedis and acne, prior to August 30, 
2002, was productive of skin rashes, ingrown hairs around the 
face, follicular-based papules on the neck and bilateral 
cheeks, skin lesions and hyperpigmented scars of the groin 
and buttocks, papules on the shins and skin lesions on the 
feet; from February 2001 to August 2002, no active lesions of 
the skin were found and extensive hyperpigmented scars of 
tinea on the supra pubic areas, groin and buttocks were 
noted.

2.  A skin condition, to include pseudofolliculitis barbae, 
tinea corporis, tinea pedis and acne, from August 30, 2002, 
was productive of constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected skin 
condition, to include pseudofolliculitis barbae, tinea 
corporis, tinea pedis and acne, prior to August 30, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.118a, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805, 7806, 7813 (2001).

2.  The criteria for the assignment of an initial evaluation 
of 60 percent for the service-connected skin condition, to 
include pseudofolliculitis barbae, tinea corporis, tinea 
pedis and acne, from August 30, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.118a, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 
7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in October 2001 and October 2002 
prior to the initial grant of service connection in the March 
2005 rating decision at issue.  Additional VCAA letters were 
sent to the veteran in August 2005 and March 2006.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
April 2006, pertaining to the downstream disability rating 
and effective date elements of his claim.

Moreover, it is well to observe that service connection for a 
skin condition, to include pseudofolliculitis barbae, tinea 
corporis, tinea pedis and acne, has been established and an 
initial rating for this condition has been assigned.  Thus, 
the veteran has been awarded the benefit sought, and such 
claim has been substantiated.  See Dingess v. Nicholson, 19 
Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice 
is no longer required as to this matter, because the purpose 
for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance 
that, after awarding the veteran service connection for a 
skin condition, and assigning an initial disability rating 
for this condition, he filed a notice of disagreement 
contesting the initial rating determination.  See 73 Fed. 
Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. 
§ 3.159(b) to add subparagraph (3), which provides VA has no 
duty to provide section 5103 notice upon receipt of a notice 
of disagreement).  The RO furnished the veteran a Statement 
of the Case that addressed the initial rating assigned for 
his skin condition, included notice of the criteria for a 
higher rating for that condition, and provided the veteran 
with further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105 (West 2002).  Under these circumstances, VA fulfilled 
its obligation to advise and assist the veteran throughout 
the remainder of the administrative appeals process, and 
similarly accorded the veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, VA examinations, photographs and statements 
and testimony from the veteran and his representative.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

The veteran is currently assigned a 10 percent disability 
rating for a skin condition to include pseudofolliculitis 
barbae, tinea corporis, tinea pedis and acne under the 
provisions of Diagnostic Code 7806, pertaining to dermatitis 
or eczema.  38 C.F.R. § 4.118 (2001); 38 C.F.R. § 4.118 
(2008).  

The Board observes that, while the veteran's claim was 
pending, new rating criteria for evaluating skin disabilities 
became effective on August 30, 2002 and again on October 23, 
2008.  See 67 Fed. Reg. 49590 (July 31, 2002); See also 73 
Fed. Reg. 54712 (September 23, 2008).  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Because the veteran filed his claim of service connection for 
a skin condition, to include pseudofolliculitis barbae, tinea 
corporis, tinea pedis and acne on June 4, 1997, the Board is 
required to consider the claim in light of both the former 
and revised schedular criteria effective on August 30, 2002 
in order to determine whether a higher initial disability 
rating is warranted for that disability.  However, the new 
rating criteria for evaluating skin disabilities effective on 
October 23, 2008 shall apply to all applications for benefits 
received by VA on or after October 23, 2008 and therefore do 
not apply in this case.  73 Fed. Reg. 54712 (September 23, 
2008).

The General Counsel for VA has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for the periods from and after the effective date of the 
regulatory change.  However, the veteran does get the benefit 
of having both the former and revised regulations considered 
for the period after the change was made.  See VAOPGCPREC 3-
2000.  

That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  

Under the former Diagnostic Code 7800, in effect prior to 
August 30, 2002, for disfigurement of the head, face or neck, 
a slight disfigurement was rated as noncompensable (0 
percent).  A 10 percent disability rating requires moderately 
disfiguring scars.  A 30 percent disability rating requires a 
disfiguring scar that is severe, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  
A 50 percent disability rating requires a complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2001).  

The revised Diagnostic Code 7800, effective August 30, 2002, 
provides ratings for disfigurement of the head, face, or 
neck.  Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Under the former Diagnostic Code 7801, in effect prior to 
August 30, 2002, scars from third degree burns were assigned 
a 10 percent rating for an area or areas exceeding 6 square 
inches (38.7 cm.2).  Scars from third degree burns were 
assigned a 20 percent rating for an area or areas exceeding 
12 square inches (77.4 cm.2).  Scars from third degree burns 
were assigned a 30 percent rating for an area or areas 
exceeding one-half square foot (0.05 m.2).  Scars from third 
degree burns were assigned a 40 percent rating for an area or 
areas exceeding 1 square foot (0.1 m.2).  Note (1) to 
Diagnostic Code 7801 provides that actual third degree 
residual involvement required to the extent shown under 7801.  
Note (2) provides that ratings for widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001).

The revised Diagnostic Code 7801, effective August 30, 2002, 
provides ratings for scars, other than the head, face, or 
neck, that are deep or that cause limited motion.  Scars that 
are deep or that cause limited motion in an area or areas 
exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square 
inches (77 sq. cm.) are rated 20 percent disabling.  Scars in 
an area or areas exceeding 72 square inches (465 sq. cm.) are 
rated 30 percent disabling.  Scars in an area or areas 
exceeding 144 square inches (929 sq.cm.) are rated 40 percent 
disabling.  Note (1) to Diagnostic Code 7801 provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2008).  

Under the former Diagnostic Code 7802, in effect prior to 
August 30, 2002, scars from second degree burns are assigned 
a 10 percent rating for an area or areas approximating 1 
square foot (0.1 m.2).  Note provides that ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2001).

The revised Diagnostic Code 7802, effective August 30, 2002, 
provides ratings for scars, other than the head, face, or 
neck, that are superficial or that do not cause limited 
motion.  Superficial scars that do not cause limited motion, 
in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118 (2008).

Under the former Diagnostic Code 7803, in effect prior to 
August 30, 2002, a 10 percent evaluation is assigned for 
scars that were superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  

The revised Diagnostic Code 7803, effective August 30, 2002, 
provides a 10 percent rating for superficial unstable scars.  
Note (1) to Diagnostic Code 7803 provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).  

Under the former Diagnostic Code 7804, in effect prior to 
August 30, 2002, a 10 percent evaluation is assigned for 
scars that are superficial, tender and painful on objective 
demonstration.  Note provides that a 10 percent rating will 
be assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

The revised Diagnostic Code 7804, effective August 30, 2002, 
provides a 10 percent rating for superficial scars that are 
painful on examination.  Note (1) to Diagnostic Code 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  38 C.F.R. § 4.118 (2008).  
Diagnostic Code 7804 also directs the rater to see 38 C.F.R. 
§ 4.68 (amputation rule).  Id.

Under the former Diagnostic Code 7805, in effect prior to 
August 30, 2002, other scars are evaluated based on 
limitation of function of part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001).  

The revised Diagnostic Code 7805, effective August 30, 2002, 
provides that other scars are to be rated on limitation of 
function of affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).  

Under the former Diagnostic Code 7806, in effect prior to 
August 30, 2002, eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area is assigned a noncompensable (zero percent) rating.  
Eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area is assigned a 10 percent 
rating.  Eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement is assigned a 30 percent 
rating.  Eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant is assigned a 50 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001).

The revised Diagnostic Code 7806, effective August 30, 2002, 
provides ratings for dermatitis or eczema.  Dermatitis or 
eczema is to be rated under either the criteria under 
Diagnostic Code 7806 or to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118 (2008). 

Under the former Diagnostic Code 7813, in effect prior to 
August 30, 2002, dermatophytosis is to be rated as scars, 
disfigurement, etc., on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2001).

The revised Diagnostic Code 7813, effective August 30, 2002, 
provides ratings for dermatophytosis (or ringworm) in various 
locations on the body, including the body (tinea corporis), 
the head (tinea capitis), the feet (tinea pedis), the beard 
(tinea barbae), the nails (tinea unguium), and the inguinal 
area, also known as jock itch (tinea cruris).  

Diagnostic Code 7813 provides that dermatophytosis is to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  38 C.F.R. § 4.118 (2008). 

Analysis

As an initial matter the Board finds that while the veteran's 
skin condition, to include pseudofolliculitis barbae, tinea 
corporis, tinea pedis and acne, has been variously diagnosed, 
the medical evidence of record reflects that these diagnoses 
are all manifestations of the same disability and, as such, 
are to be rated as one disability.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25 (1993).  Esteban v. Brown, 6 Vet.App. 
259, 261 (1994).  However, "evaluation of the 'same 
disability' or the 'same manifestation' under various 
diagnoses is to be avoided."  Id. (citing "anti-pyramiding 
provision" of 38 C.F.R. § 4.14 (1998)); see also Evans 
(Samuel) v. Brown, 9 Vet.App. 273, 288 (1996).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  

1.  An initial rating in excess of 10 percent prior to August 
30, 2002

In statements and testimony presented prior to August 30, 
2002, the veteran contended that he was entitled to service 
connection for his skin condition as due to Agent Orange 
Exposure.  His statements and testimony addressed his skin 
condition in service and his current diagnoses.  He also 
submitted photographs in February 2002 which reflected his 
current skin condition on his neck, left thigh and right leg.  

VA outpatient treatment reports from September 1996 to August 
2002 reflect that the veteran was variously diagnosed with 
and treated for skin conditions, including a skin rash, 
contact dermatitis, folliculitis on the face, warts on the 
neck, hyperpigmented patches, acne vulgaris, post-
inflammatory hyperpigmentation, hyperpigmented scaly rash on 
groin, tinea pedis, pseudofolliculitis barbae, dermatitis, 
tinea corporis, tinea cruris, onchomycosis and 
dermatophytosis of the foot.  A September 1996 noted multiple 
skin lesions on the left neck.  No evidence of itching due to 
his skin condition was reported during this time.  Tinea 
lesions were treated with topical agents from January 2000 to 
October 2000 for which the veteran reported improvement.  
From February 2001 to August 2002, no active lesions of the 
skin were found, although extensive hyperpigmented scars of 
tinea on the supra pubic areas, groin and buttocks were 
noted.  

A December 1997 VA examination of the skin reflected no 
exfoliation, crusting or ulceration.  Hyperpigmentation was 
noted mostly on the inner aspect of both proximal sides, and 
the examiner concluded that this was most likely from the 
friction due to the veteran's obesity.  At the same area, 
tinea cruris was noted.  Multiple ingrown hairs were found at 
the facial level and neck in the areas corresponding with the 
veteran's beard.  Skin lesions were noted in the inguinal 
areas as well as the interdigital areas of the feet 
corresponding to chronic interdigital tinea pedis.  The 
inguinal skin was evident of eruptions characterized with 
large patches that coalesced the groins in the intergluteal 
folds extending into the gluteal areas.  Papillar squamous of 
annular distribution and shapes were found as typical of 
tinea cruris or tinea corporis.  No evidence of cystic 
lesions was noted.  He was diagnosed with mild to moderate 
pseudofolliculitis barbae, mild chronic and interdigital 
tinea pedis, gluteal tinea corpus and hyperpigmentation of 
the inner aspects of both thighs proximally and most likely 
due to friction secondary to obesity.

A February 2002 VA examination of the skin revealed the 
veteran reported an itchy rash on his trunk that had improved 
with topical antifungal medications, acne breakouts on the 
neck and buttocks with minimal improvement from topical 
antibiotics leaving hyperpigmented spots on his neck and 
buttocks and an asymptomatic rash on the bilateral shins.  A 
physical examination revealed numerous follicular-based 
papules on the neck and bilateral cheeks, several 0.5 cm 
nodules on the buttocks with hyperpigmentation and keloidal 
scarring.  In addition six patches of approximately 6 to 8 cm 
in diameter that were hyperpigmented and scaly, hyphae (a 
component of fungus) and hyperpigmented irregular papules and 
macules on the shins bilaterally.  The examiner diagnosed the 
veteran with pseudofolliculitis barbae of the neck, acne of 
the face and buttocks with some scarring present, tinea 
corporis, onchomycosis and stasis dermatitis.

Having carefully considered the evidence of record, the Board 
concludes that an initial evaluation in excess of 10 percent 
for the veteran's skin condition, to include 
pseudofolliculitis barbae, tinea corporis, tinea pedis and 
acne, is not warranted prior to August 30, 2002 under the 
former rating criteria.  As the veteran's skin condition is 
to be rated depending upon the prominent disability, the 
Board finds that former Diagnostic Code 7806, relating to 
eczema, applies in this case.  In this regard, the Board 
notes that the veteran's skin condition prior to August 30, 
2002 was not productive of exudation or itching constant, 
extensive lesions, or marked disfigurement such that would 
warrant a 30 percent rating.  Additionally, the objective 
evidence of record prior to August 30, 2002, did not reflect 
the presence of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant so as to warrant a 50 percent rating.  
Finally, while the objective evidence reflects the presence 
of an itchy rash at times from the period of September 1996 
to August 2002, there are no findings or complaints of 
itching, such that would be considered as constant itching, 
during this period so as to warrant a 30 percent evaluation.  

The Board has also considered former Diagnostic Codes 7800, 
7801, 7802, 7803, 7804 and 7805 however they do not apply in 
this case as the veteran's prominent disability was eczema 
and not scars.  In this regard, the Board notes that although 
hyperpigmented scars were noted on his groin and buttocks, 
the veteran's skin condition was not productive of a scars 
that were either disfiguring of the head, face and neck, 
scars from second or third degree burns or scars that were 
superficial and poorly nourished with repeated ulceration, 
superficial and unstable, superficial, tender and painful on 
objective demonstration or painful on examination or limited 
the function of the affected part.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804 and 7805 
(2001).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's skin condition presents an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the veteran's skin condition.  As a result, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability rating in excess 
of 10 percent for a skin condition, to include 
pseudofolliculitis barbae, tinea corporis, tinea pedis and 
acne is not warranted at any time prior to August 30, 2002.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
benefit sought on appeal is accordingly denied.

2.  An initial rating in excess of 10 percent from August 30, 
2002 

In a March 2006 statement, the veteran reported that he 
constantly used medication creams everyday due to the 
constant itching and marked disfigurement of his skin.  He 
reported the use of Terbafine Hydrochloride cream one 
percent, Hydrocortisone anti-itch cream and Clindamycin 
Phosphate one percent top solution.

VA outpatient treatment reports from August 30, 2002 to July 
2008 reflect the veteran was variously treated for and 
diagnosed with tinea cruris, dermatitis, pseudofolliculitis 
barbae and dermatophytosis.  Extensive hyperpigmented scars 
of tinea on the groins and buttocks were noted and no active 
skin lesions were found during this period.  In addition, the 
prescription records from these VA outpatient treatment 
reports indicated that the veteran was using several topical 
medications to treat his skin condition, including 
Clindamycin Phosphate one percent top solution, 
Hydrocortisone one percent cream and Terbafine Hydrochloride 
one percent cream.  These medications were noted in 
prescription listings from every three to four months to 
every month during the period of August 2002 to July 2008.  
These prescriptions were continually listed as active.  

A May 2008 VA examination of the skin reflects that the 
veteran's tinea pedis and tinea corporis is constant with 
symptoms of itching, dryness and color changes.  The 
veteran's pseudofolliculitis barbae was found to be constant, 
itchy and dry.  The examiner noted that the veteran had 
sought treatment for tinea corporis and tinea pedis in the 
past 12 months using a mixture of Terbafine Hydrochloride 
cream one percent and Hydrocortisone cream daily, which the 
examiner reported as being of near constant duration.  The 
examiner also noted this treatment as a 
corticosteroid/antifungal mix.  A physical examination 
revealed a few papular lesions on the hair bearing areas of 
the face and neck with post-inflammatory hyperpigmentation 
affecting greater than five percent but less than 10 percent 
of the exposed area and less than five percent of the total 
body area.  A large hyperpigmented macule with mild scaling 
at the right buttock and right groin was found, affecting no 
exposed areas and less than five percent of the total body 
area.  Interdigital maceration and peeling of the right foot 
was found, affecting no exposed area and less than five 
percent of the total body area.  The veteran was diagnosed 
with pseudofolliculitis barbae with post-inflammatory 
hyperpigmentation, tinea corporis, onchomycosis of the 
toenails and tinea pedis of the right foot.  No 
disfigurement, scarring or functional limitation was found to 
be caused by the skin conditions.

After a careful review of the record and resolving all 
benefit of the doubt in favor of the veteran, the Board finds 
that the veteran's skin condition, to include 
pseudofolliculitis barbae, tinea corporis, tinea pedis and 
acne, warrants a rating of 60 percent from August 30, 2002, 
under revised Diagnostic Code 7806.  In considering both the 
old and new regulations the Board finds that the veteran's 
current skin condition is productive of constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  In this regard the Board notes that the May 2008 VA 
examination noted the veteran used a mixture of Terbafine 
Hydrochloride cream one percent and Hydrocortisone cream 
daily in the past 12 months, which was noted as being of near 
constant duration and characterized as a 
corticosteroid/antifungal mix.  Additionally, the 
prescription records from the VA outpatient treatment reports 
reflect that the veteran was prescribed Clindamycin Phosphate 
one percent top solution, Hydrocortisone one percent cream 
and Terbafine Hydrochloride one percent cream which were 
noted as active and appeared in the veteran's prescription 
listings from every three to four months to every month 
during the period from August 30, 2002 to July 2008.  

The Board also notes that the veteran's condition does not 
warrant a higher rating than the 60 percent assigned from 
August 30, 2002 as there is no evidence that the veteran's 
prominent disability is disfigurement of the head, face or 
neck under the revised Diagnostic Code 7800 which is the only 
other Diagnostic Code that would provide a higher rating for 
the veteran's disability.  In addition, 60 percent is the 
maximum disability rating under the revised Diagnostic Code 
7806.  Moreover, the former Diagnostic Codes could not 
provide more than 50 percent for the veteran's skin 
condition, provided that he met the requisite criteria.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2007).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for an initial rating of 60 percent for a 
skin condition, to include to include pseudofolliculitis 
barbae, tinea corporis, tinea pedis and acne, are met.

	(CONTINUED ON NEXT PAGE)




ORDER


An initial evaluation in excess of 10 percent for the 
service-connected skin condition, to include 
pseudofolliculitis barbae, tinea corporis, tinea pedis and 
acne, prior to August 30, 2002, is denied.  

An initial evaluation of 60 percent for the service-connected 
skin condition, to include pseudofolliculitis barbae, tinea 
corporis, tinea pedis and acne, from August 30, 2002 is 
granted, subject to the provisions governing the award of 
monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


